Case 18-40154-JMM           Doc 66     Filed 07/02/19 Entered 07/02/19 10:28:44           Desc Main
                                       Document     Page 1 of 3



Kathleen A. McCallister
Chapter 13 Trustee
P.O. Box 1150
Meridian, ID 83680
(208) 922-5100 - Telephone
(208) 922-5599 - Facsimile
holly@kam13trustee.com

                            UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF IDAHO


IN RE:                                                   CHAPTER 13

Jennifer R. Bryant                                       CASE NO. 18-40154-JMM


                TRUSTEE’S MOTION TO CONVERT CASE TO CHAPTER 7
          NOW COMES, Kathleen A. McCallister, the standing Chapter 13 Trustee for
United States Bankruptcy Court for the District of Idaho, and as for her Motion to Convert case
to a chapter 7 states as follows:
          1. The Debtor filed for Chapter 13 relief on March 1, 2018.
          2. Section 1307(c) of the bankruptcy code allows the Court to convert a case for cause if
it is in the best interest of the creditors.
          3. At the time of filing this case Debtor was in possession of a personal injury claim as a
result of an auto accident which occurred in December 2016. Said claim is property of the
estate.
          4. Debtor failed to disclose in her schedules, her 22c or at the 341 meeting of creditors
that she was earning income from filing tax returns for individuals. Debtor earned $27,713 from
January 1, 2018 through May 31, 2018 preparing tax returns or an average of $5542 per month in
addition to her social security and child support. She earned at least $12,147.90 after filing this
case. Trustee alleges that Debtor was not proceeding in good faith.
          5. Debtor did not pay into the plan any of the additional income she earned from her
undisclosed business.
          6. The parties attempted to resolve the matter and make the creditors whole from
Debtor’s failure to pay into the plan any of the additional income Debtor received and was to
Case 18-40154-JMM         Doc 66    Filed 07/02/19 Entered 07/02/19 10:28:44               Desc Main
                                    Document     Page 2 of 3


receive. The order of confirmation, agreed to by the debtor (docket no. 61) contained the
following provisions:
        “Mrs. Bryant initially failed to disclose that she is self-employed preparing tax returns
from which she earned approximately $27,713 in 2018. Per the amended plan she will provide
Trustee’s office copies of her bank statements accounts and PayPal accounts from January – May
of each calendar year no later than June 15th commencing in June 15, 2019 and shall turnover
fifty percent of her net revenue each year. Net revenue is the amount she earns from her tax
preparation work less her filing fees to file the returns electronically. Debtor agrees that all
income from her tax preparation work performed during the term of the plan shall be deposited
into her own bank accounts and not those of her children, relatives, or any other person or
business. In order to compensate creditors for her failure to disclose this income source during
the beginning of this case and failure to turnover any her self-employment income, Debtor agrees
that her plan will be extended from 42 months to 50 months.”

        7. Although the Debtor was to provide said documentation by June 15, 2019 no
documentation was ever provided. Instead Debtor filed a voluntary motion to dismiss on June
20, 2019. This was after tax return season and again unsecured creditors did not benefit from
any of her additional income received in 2019.
        8. Debtor has failed and refused to turnover her 2018 state and federal tax returns.
Trustee suspects Debtor may not have even filed tax returns despite having earned at least
$27,000 from self-employment and having a filing requirement.
        9. Although Debtor contends that her personal injury claim is 100% exempt as the funds
are needed for her support and the support of her children, trustee does not believe she can prove
this due to the fact that she has been able to earn significant funds despite her contention that she
is not able to work as a result of her injuries. Trustee timely filed an objection to the claim of
exemption. The parties resolved this matter with an agreement that this claim shall remain
property of the bankruptcy estate and not revest in the debtor.
        10. For the foregoing reasons it is in the best interest of the creditors that Debtor’s case
be converted to a chapter 7 proceeding so that the personal injury claim can be liquidated and
unsecured creditors can be paid what is owed to them.
        WHEREFORE, trustee respectfully requests that this case be converted to a chapter 7
proceeding.
       DATED: July 2, 2019
                                                        /s/ Kathleen McCallister
                                                       Kathleen McCallister, Trustee
Case 18-40154-JMM       Doc 66    Filed 07/02/19 Entered 07/02/19 10:28:44          Desc Main
                                  Document     Page 3 of 3



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 2, 2019, I filed the foregoing electronically through
the CM/ECF system, which caused the following parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:

Office of the U.S. Trustee
ustp.region18.bs.ecf@usdoj.gov

ALEXANDRA O CAVAL
Attorney at Law
alex@cavallawoffice.com


      AND I FURTHER CERTIFY that on such date I served the foregoing on the following
non CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:

JENNIFER R. BRYANT
776 MEADOWS DRIVE
TWIN FALLS, ID 83301


                                                    /s/ Kathleen McCallister__
                                                    Kathleen McCallister, Trustee
